FILED
                             NOT FOR PUBLICATION                             JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAJAR SINGH,                                     No. 08-74820

               Petitioner,                       Agency No. A077-839-343

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Majar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his third motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion,

Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review.

      The BIA did not abuse its discretion in denying Singh’s third motion to

reopen because it considered the evidence submitted and acted within its broad

discretion in determining Singh did not demonstrate prima facie eligibility for the

relief sought. See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may deny a

motion to reopen for failure to establish a prima facie case for the underlying relief

sought).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-74820